                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

FRANCIS PARKER, et al.,                                                              PLAINTIFFS

V.                                                          CAUSE NO. 3:16-cv-892-CWR-FKB

ALLSTATE INSURANCE COMPANY                                                          DEFENDANT

                         ORDER DENYING MOTION TO REMAND

       Before the Court is Plaintiffs’ second motion to remand, filed two years after this case

was first removed to this Court. Plaintiffs’ basis for this second motion is a recent stipulation

establishing that the amount in controversy no longer satisfies the threshold amount for diversity

jurisdiction. See Docket No. 54.

       It is well-established that the initial amount pled determines whether the amount in

controversy requirement has been satisfied. See 28 U.S.C. § 1446(c)(2) (if removal is based on

diversity “the sum demanded in good faith in the initial pleading shall be deemed to be the

amount in controversy”). In June of 2017, this Court found that the amount in controversy in the

initial pleadings exceeded the necessary amount for this case to proceed under diversity

jurisdiction. See Docket No. 24. “Events occurring subsequent to the institution of suit which

reduce the amount recoverable below the statutory limit do not oust jurisdiction.” St. Paul

Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289–90 (1938); see also Gebbia v. Wal-Mart

Stores, Inc., 233 F. 3d 880, 883 (5th Cir. 2000). Thus, the parties’ stipulation does not divest this

Court of jurisdiction. Plaintiffs’ motion to remand [Docket No. 57] is DENIED.

       SO ORDERED, this the 4th day of December, 2018.

                                                      s/ Carlton W. Reeves
                                                      UNITED STATES DISTRICT JUDGE
